DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26, 27, 30-40, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 4,871,004) and further in view of Boiocchi (US 5,695,578).  
As best depicted in Figure 7, Brown is directed to a tire construction comprising a carcass 56, a belt assembly 66, and a tread 52, wherein said tread typically includes 5 phr or less of fibrillated aramid fibers (Column 3, Lines 60+ and Column 8, Lines 35+).  More particularly, the belt layers can be individually viewed as the claimed protective layers.  In such an instance, Brown fails to expressly disclose said belt layers as being formed with textile cords inclined at 30 degrees or more with respect to the equatorial plane of the tire.  It is noted that Brown suggests the use a wide variety of “typical” cord materials when describing the carcass (Column 7, Lines 17+).  One of ordinary skill in the art at the time of the invention would have similarly found it obvious to use any typical or common cord material, such as textile materials, in said belt layers.  It is emphasized that textile cord materials, such as nylon, polyester, aramid, and 
Lastly, with respect to claim 21, the language “for bicycle wheels” corresponds with the intended use of the tire article and fails to further define the structure of the claimed tire article.
Regarding claim 22, first and second belt layers can be viewed as the claimed protective layer and additional protective layer.
With respect to claims 26 and 27, said belts are generally depicted as having an axial extension that is approximately equal to a tread width.  It is emphasized that tire belt layers commonly have an axial extension that is slightly less than, equal to or, or slightly greater than a tread axial extension.  For example, a common belt width range is between 0.8 and 1.2 times a tread width.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form a belt width in accordance to the claimed invention.  
As to claim 30, said belt layers are symmetrically arranged with respect to an equatorial plane.
Regarding claims 31, 32, and 43, as detailed above, conventional textile cords used in tire belt layers include, for example, nylon, polyester, aramid, and rayon.  It is emphasized that the common materials disclosed by Brown for the carcass would have been recognized as being suitable for a tire belt application (as is common in the tire industry).  Boiocchi, for example, 
With respect to claims 33 and 34, cord densities of at least 20 ends per inch (and significantly less than 300 ends per inch) are consistent with those that are commonly used in tire belt layers.
As to claim 35, Brown teaches the inclusion of fibrillated aramid fibers (Column 3, Lines 61+).
Regarding claims 36-38, Brown teaches the inclusion of aramid fibers having dimensions/properties in accordance to the claimed invention (Column 2, Lines 1-15).
With respect to claims 39 and 40, the tire rubber compositions of Brown include at least one diene based rubber, 30-100 phr of carbon black (reinforcement filler) and 0.2-20 phr of aramid fibers (Column 4, Lines 25+ and Column 5, lines 7+).
As to claim 42, the claims are directed to a tire article and the manner in which the protective layer is formed fails to further define the structure of the claimed tire article.
Claims 21-23, 25-27, 30-40, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boiocchi and further in view of Brown.
As best depicted in Figures 1 and 2, Boiocchi teaches a tire construction comprising a carcass 2, a tread 6, and a plurality of protective layers or belt layers 7,8.  More particularly, said protective layers include aramid fiber cords inclined between 15 and 45 degrees with respect to a tire equatorial plane (Column 4, Lines 59+ and Column 5, Lines 28+).  Boiocchi also teaches the inclusion of randomly oriented, fibrillated aramid fibers at a loading between 1 phr and 10 phr in said protective layers (Column 2, Lines 54+).  Thus, the individual belt layers of 
Brown, on the other hand, is similarly directed to a tire construction comprising aramid fiber-reinforced belt layers.  Brown further teaches that said fibers can be further included in a tread component at a loading less than 5 phr in order to improve crack resistance without significantly increasing stiffness (Column 8, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include aramid fibers in the tread of Boiocchi for the benefits detailed above.       
Lastly, with respect to claim 21, the language “for bicycle wheels” corresponds with the intended use of the tire article and fails to further define the structure of the claimed tire article.
With respect to claim 22, a radially innermost belt layer can be viewed as the claimed protective layer and an adjacent belt layer can be viewed as the claimed additional protective layer.
Regarding claim 23, as detailed above, said belt layers are formed with textile cords having an angle as large as 45 degrees with respect to the tire equatorial plane.
As to claim 25, the combination of belt layers can be viewed as a non-woven fabric formed with randomly oriented, aramid fibers arranged in respective layers.

As to claim 30, said belt layers are symmetrically arranged with respect to an equatorial plane.
Regarding claims 31, 32, and 43, Boiocchi teaches the use of aramid cords (composed or aramid filaments or fibers).
With respect to claims 33 and 34, cord densities of at least 20 ends per inch (and significantly less than 300 ends per inch) are consistent with those that are commonly used in tire belt layers.  Boiocchi includes an exemplary embodiment in which the cord density of 98 cords per dm (Column 8, Lines 50+- corresponds with approximately 25 ends per inch). 
As to claim 35, Boiocchi teaches the inclusion of fibrillated aramid fibers (Column 7, Lines 48+).
Regarding claims 36-38, Brown evidences the common dimensions of fibrillated, aramid fibers used in the tire industry (Column 2, Lines 1-15).
With respect to claims 39 and 40, Boiocchi teaches the inclusion of fibrillated, aramid fibers at a loading between 1 and 10 phr (Column 2, Lines 54+).  Additionally, while Boiocchi fails to expressly disclose an entire tread composition, the claimed components or materials are 
As to claim 42, the claims are directed to a tire article and the manner in which the protective layer is formed fails to further define the structure of the claimed tire article.
Claims 21-23, 26, 27, and 30-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide (JP 2006-117078) and further in view of Brown. 
As best depicted in Figure 4, Koide is directed to a tire construction comprising first and second carcass plies 19, a tread 28, a plurality of belt layers 24, and a plurality of reinforcing layers 32 positioned or interposed between said carcass plies.  Koide further teaches that (a) said belt layers are formed with textile cords, such as aramid, inclined at angles between 10 and 60 degrees (Paragraph 17) and (b) said reinforcing layers are formed with textile cords, such as aramid, inclined at a preferred upper value of 30 degrees (Paragraph 23).  In such an instance, any individual belt layer can be viewed as the claimed protective layer and any individual reinforcing layer can be viewed as the claimed additional protective layer.  In such an instance, however, Koide is silent with respect to the inclusion of short fibers in said tread.
Brown, on the other hand, is similarly directed to a tire construction comprising aramid reinforced belt layers.  Brown further teaches that fibrillated, aramid fibers can be included in a tread component at a loading less than 5 phr in order to improve crack resistance without significantly increasing stiffness (Column 8, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include fibrillated, aramid fibers in the tread of Koide for the benefits detailed above.       

Regarding claim 23, as detailed above, said belt layers are formed with textile cords (e.g. aramid cords) having an angle as large as 60 degrees with respect to the tire equatorial plane.
As to claim 25, the combination of belt layers can be viewed as a non-woven fabric formed with randomly oriented, aramid fibers arranged in respective layers.
With respect to claims 26 and 27, said belts are generally depicted as having an axial extension that is approximately equal to a tread width.  It is emphasized that tire belt layers commonly have an axial extension that is slightly less than, equal to or, or slightly greater than a tread axial extension.  For example, a common belt width range is between 0.8 and 1.2 times a tread width.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form a belt width in accordance to the claimed invention.  
As to claim 30, said belt layers are symmetrically arranged with respect to an equatorial plane.
Regarding claims 31, 32, and 43, Koide teaches the use of aramid cords (composed of aramid fibers or filaments).
With respect to claims 33 and 34, cord densities of at least 20 ends per inch (and significantly less than 300 ends per inch) are consistent with those that are commonly used in tire belt layers and Applicant has not provided a conclusive showing of unexpected results for the broad range of the claimed invention.

Regarding claims 36-38, Brown evidences the common dimensions of fibrillated, aramid fibers used in the tire industry (Column 2, Lines 1-15).
With respect to claims 39 and 40, Brown teaches a preferred loading between 0.2 phr and 2 phr (Column 8, Lines 35+).  Additionally, while Koide fails to expressly disclose an entire tread composition, the claimed components or materials are well recognized as those conventionally included in any number of tire components, including tire treads.  Brown provides one example of such a composition (Column 4, Lines 25+ and Column 5, lines 7+).
Regarding claim 41, as detailed above, any individual reinforcing layer 34 can be viewed as the claimed additional protective layer.  Additionally, said layers are disposed within the carcass structure (e.g. between carcass plies).
As to claim 42, the claims are directed to a tire article and the manner in which the protective layer is formed fails to further define the structure of the claimed tire article.
Claims 21, 24, and 30-43 is/are rejected under 35 U.S.C. 103 as being obvious over Berczi (US 4,739,814) and further in view of Brown.
As best depicted in Figures 1 and 2, Berczi is directed to a tire construction comprising a carcass 3, a tread 5, and a protective layer or square woven fabric 9 formed with textile materials, such as aramid (Column 3, Lines 8+).  Additionally, given that a warp and weft component are arranged perpendicularly to one another, one of said components is necessarily oriented at an angle greater than 20 degrees (more preferably greater than 35 degrees) with 
Brown, on the other hand, is similarly directed to a tire construction comprising a tread and a plurality of belt layers.  Brown further teaches that fibrillated, aramid fibers can be included in a tread component at a loading less than 5 phr in order to improve crack resistance without significantly increasing stiffness (Column 8, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include fibrillated, aramid fibers in the tread of Berczi for the benefits detailed above.       
Lastly, with respect to claim 21, the language “for bicycle wheels” corresponds with the intended use of the tire article and fails to further define the structure of the claimed tire article.
As to claim 30, first and second protective layers are arranged symmetrically with respect to a tire equatorial plane.
Regarding claims 31, 32, and 43, Berczi teaches the use of aramid cords (composed of aramid fibers or filaments).
With respect to claims 33 and 34, Berczi teaches a warp density between 12 and 130 threads per dm (Column 2, Lines 11+).
As to claim 35, Brown teaches the inclusion of fibrillated aramid fibers (Column 3, Lines 60+).
Regarding claims 36-38, Brown evidences the common dimensions of fibrillated, aramid fibers used in the tire industry (Column 2, Lines 1-15).

Regarding claim 41, as detailed above, any individual reinforcing layer 34 can be viewed as the claimed additional protective layer.  Additionally, said layers are disposed within the carcass structure (e.g. between carcass plies).
As to claim 42, the claims are directed to a tire article and the manner in which the protective layer is formed fails to further define the structure of the claimed tire article.
7.	Claims 21, 23, 26-28, 30, 31, 33-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 9,821,605) and further n view of Brown.
	As best depicted in Figure 3, Matsuda is directed to a tire construction comprising a carcass 4, a tread 1, and a cord layer or protective layer 8 formed with textile cords (e.g. nylon or polyester) inclined between 80 and 90 degrees with respect to a tire circumferential direction.  In such an instance, however, Matsuda is silent with respect to the inclusion of short fibers in said tread.
Brown, on the other hand, is similarly directed to a tire construction comprising a tread and a plurality of belt layers.  Brown further teaches that fibrillated, aramid fibers can be included in a tread component at a loading less than 5 phr in order to improve crack resistance without significantly increasing stiffness (Column 8, Lines 35+).  One of ordinary skill in the art 
Lastly, with respect to claim 21, the language “for bicycle wheels” corresponds with the intended use of the tire article and fails to further define the structure of the claimed tire article.
With respect to claims 26-28, end points of cord layer 8 can be positioned anywhere radially inward of a maximum section width point P and such would be expected to encompass the claimed arrangements (Column 6, Lines 40+). 
As to claim 30, cord layer 8 is arranged symmetrically with respect to a tire equatorial plane.
Regarding claims 31, Matsuda teaches the use of nylon cords. 
With respect to claims 33 and 34, cord densities of at least 20 ends per inch (and significantly less than 300 ends per inch) are consistent with those that are commonly used in tire belt layers.  
As to claim 35, Brown teaches the inclusion of fibrillated aramid fibers (Column 3, Lines 60+).
Regarding claims 36-38, Brown evidences the common dimensions of fibrillated, aramid fibers used in the tire industry (Column 2, Lines 1-15).
With respect to claims 39 and 40, Brown teaches a preferred loading between 0.2 phr and 2 phr (Column 8, Lines 35+).  Additionally, while Matsuda fails to expressly disclose an entire tread composition, the claimed components or materials are well recognized as those 
As to claim 42, the claims are directed to a tire article and the manner in which the protective layer is formed fails to further define the structure of the claimed tire article.
8.	Claims 21, 23, 26, 27, 29-31, 33-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirtain (US 3,442,315) and further in view of Brown.
	As best depicted in Figure 1, Mirtain teaches a tire construction comprising a carcass 18, a tread 16, and a protective layer 19, wherein said layer is formed with textile cords (e.g. nylon) inclined between 45 and 85 degrees with respect to a tire circumferential direction (Column 4, Lines 4+).  In such an instance, however, Mirtain is silent with respect to the inclusion of short fibers in said tread.
Brown, on the other hand, is similarly directed to a tire construction comprising a tread and a plurality of belt layers.  Brown further teaches that fibrillated, aramid fibers can be included in a tread component at a loading less than 5 phr in order to improve crack resistance without significantly increasing stiffness (Column 8, Lines 35+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include fibrillated, aramid fibers in the tread of Mirtain for the benefits detailed above.       
Lastly, with respect to claim 21, the language “for bicycle wheels” corresponds with the intended use of the tire article and fails to further define the structure of the claimed tire article.
With respect to claims 26, 27, and 29, end points of protective layer 19 are positioned at respective bead ends.
As to claim 30, protective layer 19 is arranged symmetrically with respect to a tire equatorial plane.
Regarding claims 31, Mirtain teaches the use of nylon cords.
With respect to claims 33 and 34, cord densities of at least 20 ends per inch (and significantly less than 300 ends per inch) are consistent with those that are commonly used in tire belt layers.  
As to claim 35, Brown teaches the inclusion of fibrillated aramid fibers (Column 3, Lines 60+).
Regarding claims 36-38, Brown evidences the common dimensions of fibrillated, aramid fibers used in the tire industry (Column 2, Lines 1-15).
With respect to claims 39 and 40, Brown teaches a preferred loading between 0.2 phr and 2 phr (Column 8, Lines 35+).  Additionally, while Mirtain fails to expressly disclose an entire tread composition, the claimed components or materials are well recognized as those conventionally included in any number of tire components, including tire treads.  Brown provides one example of such a composition (Column 4, Lines 25+ and Column 5, lines 7+).
As to claim 42, the claims are directed to a tire article and the manner in which the protective layer is formed fails to further define the structure of the claimed tire article.



Conclusion    
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 25, 2022